DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “said grooved receiving piece” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said groove” and will be interpreted as such.  
Claims 2-12 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Torrabias Cantal (“Cantal”) (US 2019/0292777).
Re claim 1, Cantal discloses a structural glass balustrade support (Fig. 1) comprising: 
a base support (1/12), wherein the base support (1/12) comprises a first member (12) and a second member (1) operably coupled together (Fig. 1), 
wherein said first member (12) comprises an extending tongue (10/11); 
wherein said second member (1) comprises a groove (on 1 at 4, at 11) having a shape (Fig. 1) to receive and matingly engage with (Fig. 1) the extending tongue (10/11); and 

Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 3, Cantal discloses the structural glass balustrade support of claim 1, wherein the first member (12) includes a first leg (12/4) and the second member (1) includes a second leg (1/2), wherein said first leg (12/4) and said second leg (1/2) define a void space (at 3) for receiving a panel (3).
Re claim 4, Cantal discloses the structural glass balustrade support of claim 3, wherein two or more of said first leg (12/4), said second leg (1/2), said first member (12) and said second member (1) define a geometric 'U' shaped void space (at 3, see Fig. 1), said geometric 'U' shaped void space (at 3, see Fig. 1) defined by the first leg (12/4), the second leg (1/2) and a panel support surface (surfaces of 1/12) of the base support (1/12).
Re claim 5, 
Re claim 6, Cantal discloses a structural panel assembly (Fig. 1, Fig. 6) comprising the structural glass balustrade support of claim 5 (see above) and further comprising the at least one fastening apparatus (19) coupling said base support (1/12) to an installation surface ([0022]).
Re claim 7, Cantal discloses the structural panel assembly of claim 6, further comprising at least one setting block (9, 13) placed on said panel support surface (surface of 1/12) and disposed between the first leg (12/4) and the second leg (1/2).
Re claim 8, Cantal discloses the structural panel assembly of claim 7, wherein a panel (3) is received in the void space (at 3) and further engages at least partially with the at least one setting block (9, 13).
Re claim 9, Cantal discloses the structural panel assembly of claim 8, wherein panel anchoring material (8) is disposed within to the void space (at 3) between at least one of the panel (3) and the first leg (12/4), and the panel (3) and the second leg (1/2), and wherein the panel anchoring material (8) secures panel (3) within the base support (1/12).
Re claim 10, Cantal discloses the structural panel assembly of claim 8, wherein base support (1/12) may further comprise at least one shear plate that at least partially surrounds the at least one fastening apparatus (1/12 can support at least one shear plate that at least partially surrounds the at least one fastening apparatus).
Additionally, the language “may further comprise” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a See § MPEP 2103 (C).
Re claim 11, Cantal discloses the structural panel assembly of claim 8, comprising two or more fastening apparatuses (19, [0049] disclosing plural screws, [0058]) disposed to couple said base support (1/12) to the installation surface ([0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777) in view of Horgan JR (“Horgan”) (US 4,103,874).
Re claim 2, Cantal discloses the structural glass balustrade support of claim 1, wherein the extending tongue (10/11) further comprises a first angled surface (one surface of 11) and the groove (on 1 at 4 and 11) has a second angled surface 
However, Horgan discloses an adhesive (within 32) at the interface (intersection of 51 and 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal to with an adhesive at the interface as disclosed by Horgan in order to better secure the connection between elements, as adding adhesive would reduce the risk of separation.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777) in view of Koster et al (“Koster”) (US 2020/0123840).
Re claim 12, Cantal discloses the structural glass balustrade support of claim 1, but fails to disclose wherein the base support is constructed from cross laminated timber.
However, Koster discloses wherein the base support (Cantal: 1/12) is constructed from cross laminated timber ([0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal wherein the base support is constructed from cross laminated timber In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777).
Re claim 12, Cantal discloses the structural glass balustrade support of claim 1, but fails to disclose wherein the base support is constructed from cross laminated timber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal wherein the base support is constructed from cross laminated timber in order to utilize a sustainable, simple to install, easy to work with, less expensive, fire-resistant construction, as all are known qualities of cross laminated timber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635